Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 14, 2022 has been entered.  Applicant’s amendments to the claims have overcome each and every rejection and objection to the claims and drawings previously set forth in the Non-Final Office Action mailed on November 17, 2021. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mr. Joshua H. Sgueo on March 3, 2022.  Amended claims are attached to this notice. 
The application has been amended as follows: 
Claim 1, line 17, page 1 (based on applicant’s email on March 3, 2022); replaced “from the outside” with “from outside”.
Claim 10, lines 4-5, page 4 (based on applicant’s email on March 3, 2022); replaced “from the outside” with “from outside”.
Claim 20, lines 1-2, page 6 (based on applicant’s email on March 3, 2022); replaced “cleaning system of claim 1” with “dust collecting station of claim 10”.

Therefore, claim 1 would read as the following:
Claim 1. A cleaning system comprising:
a vacuum cleaner comprising a dust collecting chamber including a cyclone, the vacuum cleaner capable of collecting foreign substances through centrifugal separation; and
a dust collecting station capable of connecting with the dust collecting chamber of the vacuum cleaner and configured to remove the foreign substances collected in the dust collecting chamber,
wherein the dust collecting station comprises:
a station body having a box shape, wherein a long axis extends in a vertical direction of the box shape, the station body including:
a front surface; 
a rear surface extending along the long axis; 
a pair of side surfaces disposed between the front surface and the rear surface;  
a panel forming an exterior of the front surface, wherein the panel extends in the vertical direction and exposes a cover to be accessible from outside of the station body; 
an upper cover rotatably provided on an upper side of the station body about a rotation shaft provided adjacent to the rear surface; and

a seating portion comprising an opening configured to communicate with an inside of the dust collecting chamber, wherein the dust collecting chamber is configured to be seated on the seating portion, 
a suction device configured to generate a suction airflow, and 
a collecting portion comprising:
a dust bag arranged between the opening of the seating portion and the suction device, the dust bag being configured to collect the foreign substances from the dust collecting chamber through the opening of the seating portion by the suction airflow; 
a housing forming an internal space, wherein the dust bag is configured to be detachably seated within the internal space of the housing; and 
the cover configured to selectively allow access to the internal space of the housing from outside the collecting portion,
wherein the upper cover of the station body is rotated in the vertical direction about the rotation shaft to open the upper side of the station body,
wherein the panel of the station body is configured to selectively allow the cover of the collecting portion to be exposed toward the front surface of the panel,

wherein the dust bag is configured to be withdrawn in the direction in which the front surface of the station body faces in a case that the panel and the cover are in an open position.
Also, claim 10 would read as the following:
Claim 10. A dust collecting station capable of being connected to a dust collecting chamber of a vacuum cleaner to remove foreign substances collected in the dust collecting chamber, the dust collecting station comprising:
a station body having a box shape, wherein a long axis extends in a vertical direction of the box shape, the station body including:
a front surface,
a rear surface extending along the long axis, 
a pair of side surfaces disposed between the front surface and the rear surface,
a panel forming an exterior of the front surface, wherein the panel extends in the vertical direction and exposes a cover to be accessible from outside of the station body,
an upper cover rotatably provided on an upper side of the station body about a rotation shaft provided adjacent to the rear surface, and 

a seating portion comprising an opening configured to communicate with an inside of the dust collecting chamber, wherein the dust collecting chamber is configured to be seated on the seating portion; 
a suction device configured to generate a suction airflow; and 
a collecting portion comprising:
a dust bag arranged between the opening of the seating portion and the suction device, the dust bag being configured to collect the foreign substances from the dust collecting chamber through the opening of the seating portion by the suction airflow, 
a housing forming an internal space, wherein the dust bag is configured to be detachably seated within the internal space of the housing, and 
the cover configured to selectively allow access to the internal space of the housing from outside the collecting portion,
wherein the upper cover of the station body is rotated in the vertical direction about the rotation shaft to open the upper side of the station body,
wherein the panel of the station body is configured to selectively allow the cover of the collecting portion to be exposed toward the front surface of the panel,

wherein the dust bag is configured to be withdrawn in the direction in which the front surface of the station body faces in a case that the panel and the cover of the collecting portion are in an open position.
Also, claim 20 would read as the following:
Claim 10. The dust collecting station of claim 10, 
wherein the dust collecting station further comprises a flow path control device,
wherein a flow path is formed between the opening of the seating portion and the suction device in a case that the suction airflow is generated, and 
wherein the flow path control device is configured to selectively block a portion of the flow path.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-14, 16, and 20 are allowable over the prior art since the prior art alone or in combination neither anticipates nor renders obvious all of the limitations of claims 1 and 10, in particular the following elements: the panel of the station body is configured to selectively allow the cover of the collecting portion to be exposed toward the front surface of the panel, wherein the cover is configured to open the housing in a direction facing the front surface of the station body such that the dust bag is withdrawn in the direction in which the front surface faces, and wherein the dust bag is configured to be Morin et al. (US 2016/0183752), fails to disclose all these missing elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176. The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        03/03/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723